     Case 5:18-cv-01375 Document 326 Filed 07/30/21 Page 1 of 34 PageID #: 8357




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

RYAN HYSELL and CRYSTAL HYSELL, on
behalf of their daughter, A.H., a minor,

                 Plaintiffs,                             Case No. 5:18-cv-01375
                                                         Judge: Frank W. Volk
v.

RALEIGH GENERAL HOSPITAL, et al.,

                 Defendants.

                  PLAINTIFFS’ RESPONSE IN OPPOSITION TO
      DEFENDANT, RALEIGH GENERAL HOSPITAL’S MOTION FOR JUDGMENT
            AS A MATTER OF LAW UNDER FED. R. CIV. P. 50(B) AND
                        MOTION FOR A NEW TRIAL 1

         COME NOW Plaintiffs, by and through undersigned counsel, and respectfully submit

their Response in Opposition to Defendant Raleigh General Hospital's (hereafter “RGH”) Motion

for Judgment as a Matter of Law Under Fed. R. Civ. P. 50(B) [Doc. 309] and for a New Trial

[Doc. 312] as well as related Pleadings 306, 307, 309 310, 311 and 312. Defendants have filed

motions opposing the unanimous verdict of the jury, to which plaintiffs respond through counsel.

                                            INTRODUCTION

         Defendant does not suggest that: (1) any instruction was in error; (2) any piece of

evidence was improperly admitted or not admitted; (3) Plaintiffs’ counsel made any errors or

mistakes that were prejudicial; or (4) their evidence was better and their experts were better. The

argument about lack of causation is specious at best.




1
         Defendant has filed both a Motion for J.N.O.V. and a separate Motion for a New Trial. Plaintiffs have
combined their response to all Pleadings and Motions that apply to these subjects into this one Response and have
asked the Court for leave to exceed the page limitation.
  Case 5:18-cv-01375 Document 326 Filed 07/30/21 Page 2 of 34 PageID #: 8358




       Plaintiffs established at trial that defendants were negligent, and that said negligence was

"a" cause of the A.H.’s brain injury, i.e., cerebral palsy, not only through Plaintiffs’ evidence and

experts, but also through defendants' experts.

       Defendant RGH chose to defend this case on the basis that there was no negligence by

misrepresenting the science involved with MRI interpretations, creating issues where none had

existed before the lawsuit, and that there was no causation.          With respect to negligence,

defendant does not seem to seriously question that plaintiff produced testimony on negligence.

Not only does the negligence involve the period of time by the nurses subsequent to the delivery,

but also includes the failure of the nurse and midwife assigned to Ms. Hysell to monitor her

during delivery. As Nurse Connors stated, it is also required that the nurse assisting the patient

monitor the fetal monitor strips and just because there was a midwife involved does not negate

the nurse assigned to the plaintiff of responsibility. The same testimony for the failure to

properly monitor because the monitor strips were unreadable, indecipherable, and not

trustworthy does not mean that, therefore, the nurse on duty gets a pass for her responsibilities

which were the same as the midwife.

       With respect to causation, plaintiffs’ theory all the way through this case has been that the

child was becoming hypoxic during the delivery process which was not being properly

monitored, that the defendants did not properly monitor to determine the development of the

hypoxia, that the baby suffered some cord issue during delivery, that the hypoxia became evident

at birth and was not adequately treated, that the damage caused by the hypoxia became evident

once the MRIs were performed, and it was the hypoxia, improperly treated, that was the cause of

the A.H.’s brain injury, known as cerebral palsy. Defendant attempted to avoid responsibility by

arguing that there was no hypoxia (which a jury had a right to not believe); that there was




                                                 2
  Case 5:18-cv-01375 Document 326 Filed 07/30/21 Page 3 of 34 PageID #: 8359




microcephaly which indicated there had to be an event before delivery (which was highly

disputed and the jury did not have to accept defendants’ allegations), and that the hypoxia could

not have caused this kind of injury which was refuted not only by plaintiffs’ experts but then also

by defendants’ own experts. What became clear at the trial was that the type of hypoxia as

shown on the MRIs can and does occur in children at term in their delivery as opposed to what

defendants alleged; that there was no other period of hypoxia noted or claimed to be the cause of

the injury; and that there was no evidence that any gene or anything else in the child’s makeup

was a cause of the hypoxia and resulting brain injury.

       Basically, defendant does not agree with plaintiffs’ theory of the case and doesn’t think

anyone else should either notwithstanding that the jury verdict was a unanimous 7-0 by a jury

that paid unusual attention to the facts in this case (p. 2144) and had a right to accept the

plaintiffs’ evidence versus defendants’.

       Basically, Defendant wants to argue that only its direct testimony should be considered

but that Plaintiffs’ testimony and cross-examination of Defendants’ experts should be ignored.

However, all evidence must now be looked at in a light most favorable to Plaintiffs.

        i.     The Law

       “In an action for damages against a physician for negligence or want of skill in the

treatment of an injury or disease, the burden is on the plaintiff to prove [by a preponderance of

the evidence] such negligence or want of skill and that it resulted in injury to the Plaintiff.” Syl.

Pt. 1, Roberts v. Gale, 149 W.Va. 166, 139 S.E.2d 272 (1964) citing Syllabus, White v. Moore,

134 W.Va. 806, 62 S.E.2d 122 (195); Syl. Pt. 4, Hundley v. Martinez, 151 W.Va. 977, 158

S.E.2d 159 (1967); Syl. Pt. 1, Hinkle v. Martin, 163 W.Va. 482, 256 S.E.2d 769 (1979) citing

Syl. Pt. 4, Hundley v. Martinez, 151 W.Va. 977, 158 S.E.2d 159 (1967); Torrence v. Kusminski,




                                                 3
  Case 5:18-cv-01375 Document 326 Filed 07/30/21 Page 4 of 34 PageID #: 8360




185 W.Va 734, 408 S.E.2d 684, 696 (1991); Short v. Appalachian OH-9, Inc., 203 W.Va. 246,

507 S.E.2d 124 (1998).

       W.Va. Code § 55-7B-3(a) [2003] sets forth the elements of proof of medical negligence

in the current MPLA. That section provides:

                                     W.Va. Code § 55-7B-3
                                      Elements of Proof

       (a) The following are necessary elements of proof that an injury or death resulted
       from the failure of a health care provider to follow the accepted standard of care;

       (1) The health care provider failed to exercise that degree of care, skill and
       learning required or expected of a reasonable, prudent health care provider in the
       profession or class to which the health care provider belongs acting in the same or
       similar circumstances; and

       (2) Such failure was a proximate cause of the injury or death.

       A medical expert is qualified to testify concerning standard of care issues if it is

established that he or she has more than a casual familiarity with the standard of care and

treatment commonly practiced by physicians engaged in defendant’s specialty. See Walker v.

Sharma, 221 W.Va. 559, 655 S.E.2d 775 (2007); Fortney v. Al-Hajj, 188 W.Va. 588, 425 S.E.2d

264 (1992).

       In a medical malpractice case, plaintiff’s duty is to prove that “[t]he health care provider

failed to exercise that degree of care, skill and learning required or expected of a reasonable,

prudent health care provider in the profession or class to which the health care provider belongs

acting in the same or similar circumstances…” W.Va. Code § 55-7B-3(a).

       A health care provider is liable for negligence resulting from a failure of monitoring or of

diagnosis needed to disclose an existing condition causing detriment to the patient: if by

inadequate investigation a physician fails to discover what a careful investigation would

necessarily have disclosed, such failure is evidence of lack of due care and diligence. Jenkins v.



                                                4
  Case 5:18-cv-01375 Document 326 Filed 07/30/21 Page 5 of 34 PageID #: 8361




Charleston General Hospital & Training School, 90 W.Va. 230, 110 S.E. 560, 563 (1922), Hicks

v. United States, 368 F.2d 626 (4th Cir. 1966).

          “The proximate cause of an event is that cause which in actual sequence unbroken by any

independent cause produces an event, and without which the event would not have occurred. It

is not necessary that the jury find that a particular defendant’s negligence, if any, was the only

cause of Plaintiff’s injury. It is only necessary that [the jury] find by a preponderance of the

evidence that such negligence was a proximate cause of the injury.” Reynolds v. City Hospital,

Inc., 207 W.Va. 101, 529 S.E.2d 341 (2000).

          To prove proximate cause, Plaintiffs need only establish that the evidence presented

would warrant a reasonable inference that the injury was caused by the defendant’s acts, conduct,

omissions or breach of the standard of care: “Medical testimony to be admissible and sufficient

to warrant a finding by the jury of the proximate cause of an injury is not required to be based

upon a reasonable certainty that the injury resulted from the negligence of the defendant. All

that is required to render such testimony admissible and sufficient to carry it to the jury is that it

should be of such character as would warrant a reasonable inference by the jury that the injury in

question was caused by the negligent act or conduct of the defendant.” Thornton v. CAMC, 172

W.Va. 360, 305 S.E.2d 316 (1983) citing Syl. Pt. 3, Hovermale v. Berkeley Springs Moose

Lodge, 165 W.Va. 689, 271 S.E.2d 335 (1980); Syl. Pt. 5, Totten v. Adongay, 175 W.Va. 634,

337 S.E.2d 2 (1985) citing Syl. Pt. 1, Pygman v. Helton, 148 W.Va. 281, 134 S.E.2d 717 (1964);

Mays v. Change, 213 W.Va. 220, 579 S.E.2d 561 (2003)(finding “reasonable inference”

sufficient to create jury issue on causation ); Syl. Pt. 2, Sexton v. Grieco, 216 W.Va. 714, 613

S.E.2d 81 (2005) citing Syl. Pt. 1, in part, Pygman v. Helton, 148 W.Va. 281, 134 S.E.2d 717

(1964).




                                                  5
  Case 5:18-cv-01375 Document 326 Filed 07/30/21 Page 6 of 34 PageID #: 8362




       Recognition of the rule requiring proof of causation does not impose upon the Plaintiffs a

duty to exclude every other plausible theory as to the cause and effect of the injury or death.

Long v. City of Weirton, 158 W.Va. 741, 214 S.E.2d 832, 848 (1975). Rather the plaintiff must

merely prove a causal connection between his injury and a negligent act to a reasonable degree

of medical probability. W.Va. Code § 55-7B-7; Hovermale v. Berkeley Springs Moose Lodge

No. 1483, supra

       Both direct evidence and circumstantial evidence are “evidence.” As stated in the W.Va.

Pattern Jury Instructions, “Direct evidence is the testimony given by a witness who has seen or

heard the facts about which he or she testifies . . . Indirect or circumstantial evidence is based on

an inference that may reasonably arise from facts that have been proven. If a fact has been

proven, then you may reasonably infer other related facts that naturally and logically follow. . . .

From a legal standpoint, it makes no difference whether the evidence is direct or indirect. . .

.(W.Va. P.J.I. §202).

        F.R.C.P. 50 (a) and (b). F.R.C.P. 50(b) states,

       If the court does not grant a motion for judgment as a matter of law made under
       Rule 50(a), the court is considered to have submitted the action to the jury subject
       to the court’s later deciding the legal questions raised by the motion. No later than
       28 days after the entry of judgment—or if the motion addresses a jury issue not
       decided by a verdict, no later than 28 days after the jury was discharged—the
       movant may file a renewed motion for judgment as a matter of law and may
       include an alternative or joint request for a new trial under Rule 59.

USCS Fed Rules Civ Proc R 50.

       According to the 4th Circuit Court of Appeals, “JNOV should not be granted unless the

evidence is so clear that reasonable men could reach no other conclusion than the one suggested

by the moving party. See Crinkley v. Holiday Inns, Inc., 844 F.2d 156, 160 (4th Cir. 1988). This

determination must be made while viewing the evidence in the light most favorable to support




                                                 6
  Case 5:18-cv-01375 Document 326 Filed 07/30/21 Page 7 of 34 PageID #: 8363




the jury verdict, Lovelace v. Sherwin-Williams Co., 681 F.2d 230, 243 n. 14 (4th Cir. 1982)”

Persinger v. Norfolk & W. R. Co., 920 F.2d 1185, 1189 (4th Cir. 1990).

       Defendant also seeks to obtain a new trial pursuant to F.R.C.P. 59. F.R.C.P. 59 states that

           The court may, on motion, grant a new trial on all or some of the issues—and
       to any party—as follows:

           (A) after a jury trial, for any reason for which a new trial has heretofore been
           granted in an action at law in federal court; or
           (B) after a nonjury trial, for any reason for which a rehearing has heretofore
           been granted in a suit in equity in federal court

USCS Fed Rules Civ Proc R 59.

In general, “a jury's verdict should not be overturned as being against the weight of the evidence
unless that verdict was unreasonable.” Holmes v. City of Massillon, 78 F.3d 1041, 1047, (6th Cir.
1996). According to this Court:

       Rule 59 standards are well established in this circuit: "on such a motion it is the
       duty of the judge to set aside the verdict and grant a new trial, if he is of the
       opinion that (1) the verdict is against the clear weight of the evidence, or (2) is
       based upon evidence which is false, or (3) will result in a miscarriage of justice,
       even though there may be substantial evidence which would prevent the direction
       of a verdict.

Rice v. Community Health Ass'n, 40 F. Supp. 2d 788, 791, (USDC Wv. So. Dist. 1999).

                                            FACTS

       Crystal Hysell was admitted to RGH on October 9, under the care of Access Medical

(Gov’t) for a nonstress test at about 27 weeks of her pregnancy (P. Ex. 1, p. 1003) which was

normal and no abnormalities were revealed (P. Ex.1., C. Hysell, pp. 1334 - 1335). The pregnancy

was normal. (Bedrick, p. 1879). She was admitted at 5:45 A.M. on October 29 to RGH for the

delivery of A.H. at about 41 weeks of pregnancy, again under the care of Access Medical and

their employees. (P. Ex. 2, p. 1029) The hospital records of Crystal were admitted as Ex.2 and

those of A.H. as Ex 3. The pre-natal records of Crystal were admitted as Ex 1.




                                                7
  Case 5:18-cv-01375 Document 326 Filed 07/30/21 Page 8 of 34 PageID #: 8364




       Ms. Hysell received an epidural at about 8:27 a.m. (P. Ex. 2, p. 1042). An Sa02 test

measures the amount of oxygen in the blood. At 8:23, Ms. Hysell’s SaO2 was 89, and at 8:36, it

was 87. That is before and after the epidural. A normal Sa02 is greater than 95. (Ex. 2, p. 1042,

Crowder, p. 179) There are no other SaO2s noted in the record for Ms. Hysell, notwithstanding

that Ms. Crowder testified that she would have liked to have seen another. (Crowder, p. 180)

After 8:30 am, for many hours, Ms. Hysell was always low on the oxygen content available to

A.H. from Crystal Hysell as there was no indication it changed. (Perkowski, p. 90)

       After a nurse's shift change in the morning, Mrs. Hysell was thereafter at all relevant

times, provided nursing care by Nurse Perkowski and Midwife care by Ms. Crowder. (P. Ex. 2,

Perkowski, p. 90) Nurse Perkowski and all the nurses identified herein were stipulated as being

employees of RGH. (Stipulation) Midwife Crowder was an employee of Access, i.e., the Gov’t.

(Stipulation)

       During the delivery, Ms. Hysell and her baby were to be monitored by a standard fetal

monitor for the purpose of assessing the baby’s heart rate AND Ms. Hysell’s uterine contractions

and it was necessary that both be monitored properly. (Perkowski, p. 119) Ms. Hysell “pushed”

for approximately two hours and five minutes to deliver A.H. and Ms. Perkowski agreed that she

should be at the bedside the entire time Ms. Hysell was pushing. (P. Ex. 2, p. 1047, Perkowski,

pp. 98, 96) The records indicate that Midwife Crowder was present at 11:49 a.m. and then not

until 14:51, four minutes before delivery. (P. Ex. 2, pp. 1045, 1049)

                          Negligence in Monitoring During Delivery

       Plaintiffs presented expert testimony from John Fassett, a certified nurse midwife. He

was qualified as an expert in mid-wifery without objection. (Fassett, p. 267) Mr. Fassett had

served in both the Air Force and Navy (Fassett, p. 280); had been practicing midwifery since




                                                 8
  Case 5:18-cv-01375 Document 326 Filed 07/30/21 Page 9 of 34 PageID #: 8365




1994 (Fassett, p. 263); and delivered thousands of babies. (Fassett, p. 262) He also reviews

records for the California Board of Registered Nurses and for the California Medical Board to

determine if the standard of care has been met. (Fassett, p. 264) Mr. Fassett explained in detail

each of the fetal monitor strip panels and explained that if there is a late deceleration, less oxygen

is being perfused to the fetus. (Fassett, p. 275) He also noted that early decelerations can be a

sign of head compression (Fassett, p. 288). He noted that when the mother’s SaO2 is at 87 and

89 as in this case, the mother is not sending good oxygen to the fetus (Fassett, p. 293). He noted

that when fetal monitor strip 77039 appears, the strips thereafter become uninterpretable (Fassett,

p. 300). He explained that it is necessary to know the mother’s uterine activity in relationship to

the fetal heart rate (Fassett, p. 302). He noted that at panel 77112 there is a deceleration likely

due to cord compression (Fassett, p. 312). He also noted that beginning at about 12:20 pm until

14:19 pm most of the readings are not of the fetus’ heart rate, but rather the mother’s so that the

fetus is not being properly monitored. (Fassett, p. 313) That means the baby’s heart rate was not

being traced (Fassett, pp. 313, 317), which means that the midwife was not following the

standard of care. (Fassett, p. 315) There were contractions but no fetal heart rate being traced, so

the strips are uninterpretable (Fassett, p. 319). An uninterpretable strip is below the standard of

care. (Fassett, p. 328) He noted that on strip 93317 (P. Ex. 4, p. 3053), there is a variable

deceleration which can occur with cord compression (Fassett, p. 327). On p. 3056, there were

decelerations but because we do not have contractions being monitored (Fassett, p. 329), the care

is below the standard of care. (Fassett, p. 330). This uninterpretable fetal strip could have been

remedied with an intrauterine pressure catheter (Fassett, p. 331).

       He concluded that the midwife’s monitoring actions did not comport with the standard of

care as the fetus was not properly monitored. (Fassett, pp. 334 - 335) He believed there was




                                                  9
 Case 5:18-cv-01375 Document 326 Filed 07/30/21 Page 10 of 34 PageID #: 8366




probably a cord compression caused by an occult cord. (Fassett, p. 339) An uninterpretable or

non-reassuring strip is not within the standard of care. (Fassett, p. 343) and thus Mr. Fassett

provided testimony showing the standard of care was not met. Defendants’ experts agreed that

the fetal heart tracing was consistent with a cord compression. (Landon, p. 1843) Mr. Fassett and

plaintiffs showed every fetal monitoring strip to the jury and explained the defects. (Fassett, pp.

277 – 334) There was testimony that the monitoring of the delivery via the fetal monitor fell

below the standard of care.

                                         Delivery Facts

       Mr. Hysell testified that when Ms. Hysell felt that she needed to push he rushed out of the

room to find a nurse, twice, before he found Ms. Perkowski to come into the room and he was

told they were understaffed and were busy. (R. Hysell, pp. 1431 - 1432) Mr. Hysell also testified

that he noticed when the baby would try to come out of the birth canal, that the head would come

out and then go back in and Ms. Crowder said she had to get the cord out of the way (R. Hysell,

p. 1434).

       Ms. Hysell’s mother, Ms. Remines, who was also present at the delivery, testified that

Midwife Crowder stated when she arrived at 14:51 that she had to push the baby back because

the cord was blocking the child’s passage from the birth canal when she came into the room just

before delivery and they could see part of her head in the birth canal and that the midwife said

the cord was around the neck and the midwife put her hands in the canal and appeared to being

doing something. (Remines, pp. 1110, 1112 - 1113) Mr. Hysell also testified that he, too, heard

Midwife Crowder say that the cord was blocking the canal and he could also see her doing

something with respect to the baby as she made that statement. (R. Hysell, p. 1434). A fair

inference is that this had been ongoing for some time and there was cord compression.




                                                10
 Case 5:18-cv-01375 Document 326 Filed 07/30/21 Page 11 of 34 PageID #: 8367




       Ms. Hysell testified that when the baby was delivered, she was laid on her chest but did

not move and did not cry. (C. Hysell, pp. 1334 - 1335, 1346) Her mother, Ms. Remines, and Mr.

Hysell confirmed the baby did not cry while in the delivery suite. (R. Hysell, p. 1448; Remines,

pp. 1114, 1435) Ms. Hysell also testified she was told the midwife was busy delivering another

baby. (C. Hysell, p. 1342) After delivery, the baby was taken from Ms. Hysell for about 4 hours.

(C. Hysell, p. 1347)

       Mr. Hysell took pictures in the delivery room a few minutes after birth and then about 4

hours later. The former showed a baby not moving and the latter showed arms that were blue.

(Ex. 21a, 21b)

       According to the Hospital’s “Newborn Admission Assessment”, the child arrived in the

nursery at 15:08, or 13 minutes after birth with a pulse oximetry reading of 68, which is a very

low reading, a heart rate of 160, and a respiratory rate of 50. (P. Ex. 3, pp. 2031 - 2032) The

Apgar readings provide information about the newborn and the APGAR scores revealed that at 1

minute the baby had irregular breathing, only some movement and blue extremities. At 5 minutes

the record indicated the baby was pink. No information was provided after 5 minutes until the

baby reached the nursery thirteen minutes after the birth or eight minutes after the last APGAR

score was entered. (P. Ex. 3, p. 2005) The Newborn Admission Assessment also indicates that

before being provided blow-by oxygen, the baby was dusky and had blue extremities; a round

symmetrical skull with soft, flat fontanels; lung ronchi; a weak suck; and needed oxygen which

was provided “blow by” with a mask. (P. Ex. 3, p. 2031)

       The Neonatal History completed as part of the Newborn Admission Assessment also

indicates that the child needed suctioning which produced mucous; the child was initially given

blow-by oxygens (the blow by was with a mask); the baby was also deep suctioned producing a




                                              11
 Case 5:18-cv-01375 Document 326 Filed 07/30/21 Page 12 of 34 PageID #: 8368




thick moderate amount of mucous; and it took 10 minutes to get the SaO2 into the 90s. (P. Ex. 3,

p. 2031; Buchanan, p. 223)

       The “Post Procedure Evaluation – Physician’s/Certified Nurse Midwife” form was

neither completed nor signed and thus does not indicate anything about the amniotic fluid,

whether there was a nuchal cord (a cord around the neck) or whether there was a knot in the

cord. (P. Ex. 2, p. 2005)

       According to the hospital record, the baby was carried to the nursery. (P. Ex. 3, p. 2031;

Buchanan, p. 207) where Nurse Buchanan noted that the baby had a dusky color which can be

caused by hypoxia (Buchanan, p. 208) and that the baby was not crying when she saw her

(Buchanan, p. 215). Nurse Buchanan also noted that the measurement of the child’s head

circumference did not show anything unusual. (Buchanan, p. 235)

       According to the Maternal Labor/Delivery Information Record, the respirations were

“irregular” at 1 and 5 minutes; it indicated a neonatologist was called which is incorrect; and that

there were no apparent congenital abnormalities. (P. Ex. 3, p. 2007) It appears that for at least 13

minutes after birth, A.H. had irregular respiration, required oxygen and suctioning and was

discolored, all of which are signs of hypoxia. (P. Ex. 2 and 3)

       According to the Pediatrician’s Report the next two days, there was nothing abnormal

about the child’s head. (P. Ex. 3, p. 2008)

       The subsequent history referred to a possible problem with the cord. (Schorry, p.554) and

she suspected that there had been a perinatal insult around the time of birth. (Schorry, p. 515)

       It was noted that the respiratory efforts were at 1 minute slow and irregular, the

extremities were blue, and that there was only some flexion of the extremities. (P. Ex. 3, p. 2005)

At 5 minutes, the respiratory effort was still slow and irregular, but the baby was now noted as




                                                12
 Case 5:18-cv-01375 Document 326 Filed 07/30/21 Page 13 of 34 PageID #: 8369




being pink (notwithstanding that a photograph (P. Ex. 21b) showed blue arms 4 hours later), and

there was still just “some” flexion of the extremities. (P. Ex. 3, p. 2005)

       Upon Arrival in the nursery, the baby had an SaO2 of 68%, which is considered to be

extremely low. (P. Ex. 3, p. 2031) The SaO2 should have been over 90 and the low SaO2 could

be caused by hypoxia. (Landon, p. 1944) An SaO2 of 68 suggests lack of proper oxygen

perfusion. (Gropman, p. 765)

       The baby was a full-term baby at 41 weeks gestational age. (P. Ex. 3, p. 2031) and

weighed 6 pounds, 13 ounces with a length of 51 ½ inches and head circumference of 12 ½

inches. (P. Ex. 3, p. 2031)

                                        Nursing Negligence

       Registered Nurse, Patricia Connors, was offered as an expert witness in nursing. There

was no objection. (Connors, p. 405) Nurse Connors had been an RN working in Labor and

Delivery and nurseries for about 40 years and was a member of numerous nursing organizations,

taught proper nursing in labor and delivery and in the nursery, was published, and had reviewed

Plaintiffs’ Exhibits 1 – 4. She expressed opinions that the nurses during delivery (Connors, pp.

400, 409) and thereafter deviated from the standard of care and also testified that the records

indicated that from at least the time of delivery and into the nursery the baby showed signs of not

getting sufficient oxygen and being hypoxic. (Connors, pp. 421, 424 - 425) She also testified that

following the delivery, the nurses tending the baby were negligent, and that the record does not

properly reflect what went on for the period of time that the baby was taken from her mother, but

that it was clear that the child had respiratory distress when born and certainly for more than 10

minutes after reaching the nursery, and that the SaO2 makes it clear that the baby was not

breathing appropriately and getting appropriate oxygenation. This, according to Nurse Connors,




                                                 13
 Case 5:18-cv-01375 Document 326 Filed 07/30/21 Page 14 of 34 PageID #: 8370




was below the standard of care. (Connors, pp. 410, 423, 425) Hypoxia means that sufficient

oxygen has not been provided to the baby and signs of inadequate oxygenation include irregular

breathing, lack of movement, blue in color, dusky color, lack of crying, a low SaO2 and blue

arms 4 hours after delivery. (Connors, pp. 408, 421)

        Subsequently on November 1, 2010, at the age of 1 day and November 2 at the age of 2

days, A.H. was seen by an Access Health pediatrician in the hospital. (P. Ex. 3, p. 2008) A.H.

continued to be seen by Access Health over the next several months, and at 1 week she was 6

pounds, 6 ounces with a head circumference of 12.75 and the head was listed as

“normocephalic”. (Ex. 8, p. 3002) At 1 month, at 2 months, 4 months, and 6 months of age, the

Access pediatricians noted that the child’s head was normocephalic and at no time was the child

noted to be microcephalic while in the hospital nor under the care of defendant Access. (P. Ex. 8,

pp. 3003, 3011, 3017, 3022, 3032) Clearly the whole microcephalic argument was created for

trial and rejected by the jury.

        At about 6 months, a pediatrician noted that the child was not meeting the usual

“milestones”, e.g., rolling over and had a normocephalic head. (P. Ex. 8, p. 3032) The child was

then referred to the Kanawha Valley Neurological Group in March of 2012, and an MRI was

conducted on 4/16/12 which was reported as normal. (P. Ex 13). However, a second MRI refuted

that and on October 22, 2012, at the age of 2, it was noted that A.H. does "not" have

microcephaly, and there was an attempt to find some sort of genetic problem. (P. Ex. 14;

Shimony, p. 1303) It was agreed by all physicians that the 4/16/12 MRI was reported incorrectly.

(Barakos, p. 30; Sze, p. 1036; Scher, p. 1791) Despite numerous tests being done, no genetic

cause was ever discovered. (Schorry, p. 493)




                                               14
 Case 5:18-cv-01375 Document 326 Filed 07/30/21 Page 15 of 34 PageID #: 8371




                                        MRIs and Hypoxia

       The MRI findings were consistent with an act of hypoxia, or lack of proper oxygenation.

Plaintiffs’ expert, Jerome Barakos, a board-certified neuroradiologist and John Rugino, a board-

certified pediatric neurologist both so testified. (Barakos, p. 1175; Rugino, p. 1043). Defendants’

experts all testified that the findings in the hospital records all occur with hypoxia. The literature

indicates that the period around birth accounts for 75% of the causative period of brain damage

from hypoxia. (Landon, p. 1930)

       It was uncontested that the only signs and symptoms of hypoxia occurred at the time of

delivery.

       Defendants’ experts testified that an SaO2 of 68 can be caused by hypoxia (Landon, p.

1850); that duskiness can be caused by hypoxia (Landon, p. 1851); that the baby had low O2

content in her blood (Giannone, p. 1599); all of the baby’s findings are known to be caused by

hypoxia (Scher, p. 1807). Many treating doctors concluded the child’s condition was due to

hypoxia (Gropman, p. 759) and if hypoxia caused the problem, it happened at delivery

(Gropman, p. 772).

                                             Causation

       Dr. O’Meara is a Board-Certified pediatrician who was qualified as an expert without

objection (O’Meara, p. 566). Dr. O’Meara’s training and experience is in Pediatric Critical Care

and she is Board Certified (O’Meara, p. 558). By definition she specializes in the life support of

babies and children from term birth and her research has been in brain injury (O’Meara, p. 558)

and she resuscitates babies on a regular basis (O’Meara, pp. 562 - 563).

       Dr. O’Meara noted that the SaO2 of 68 when the baby got to the nursery is evidence of

hypoxemia. She testified that the baby’s condition at birth where the baby is described as having




                                                 15
 Case 5:18-cv-01375 Document 326 Filed 07/30/21 Page 16 of 34 PageID #: 8372




irregular breathing, not moving appropriately, being blue, the low Sa02 fourteen minutes after

birth, etc. were all signs of hypoxia and that within a reasonable degree of certainty, this child

had hypoxia which was a cause of her injury. (O’Meara, pp. 577, 580 - 582) She also testified

that it was a violation of the standard of care to fail to provide the necessary resuscitative

measures right away as was the situation here, as opposed to waiting fourteen minutes after birth

which was a violation of the standard of care and a cause of the injury. (O’Meara, pp. 577, 591,

644)

       Dr. O’ Meara also testified that according to the hospital records and pediatric records

after birth as well as the photographs of the baby, the baby was not microcephalic within a

reasonable degree of medical certainty (O’Meara, pp. 591, 596 - 597). It was also noted that

there was no reference to microcephaly in A.H.’s delivery records. (P. Ex. 3)

       Dr. O’Meara testified that within a reasonable degree of medical certainty, that in light of

the report in the records and picture at birth and the irregular breathing, blueness, lack of motion

and subsequent abnormal MRI’s as well as the 13 minutes that each lasted, the SaO2 of 68, the

mother’s low SaO2 during the delivery and the need for oxygen, that baby A.H suffered from

hypoxia, that the nurses failed to timely treat, that A.H. suffered hypoxia during and after the

delivery and that the most likely cause of the hypoxia (O’Meara, p. 583) was the failure to

properly monitor Ms. Hysell and not take appropriate action during delivery and when she was

born then not properly taking care of the baby after birth for the period of time between delivery

and arrival in the nursery where the SaO2 was exceptionally low until at least about 14 minutes

after birth. (O’Meara, pp. 575, 577, 580) These findings were all indications of hypoxia.

(O’Meara, p. 582) She also testified that it was the deviations from the standard of care by the




                                                16
 Case 5:18-cv-01375 Document 326 Filed 07/30/21 Page 17 of 34 PageID #: 8373




nurse midwife and the nurse that were a cause of the baby’s hypoxia and the failure to properly

and promptly treat the hypoxia was below the standard of care. (O’Meara, p. 581)

       Dr. Jerome Barakos is a Board-Certified neuro-radiologist who was qualified as an expert

in the interpretation of MRIs and the meaning of such interpretation. He had a substantial

background in his field of expertise and is the author of the interpretation of MRI’s in babies and

children in the leading textbook on the subject. (Barakos, pp. 1129 - 1131) He has also written

book chapters on “White Matter Disease” and Neuroimaging (Barakos, p. 1134). He has lectured

nationally and internationally on the subject of this litigation. (Barakos, p. 1138) Dr. Barakos

explained the relationship of white matter, gray matter, hypoxia causing injury to the white

matter of the brain and the significance of such an injury (Barakos, pp. 1148 et seq.)

       He testified that the two MRIs that were taken on 4/16/12 and on 3/3/16 were both

abnormal (Barakos, pp. 1160, 1171), and that both showed effects of hypoxia that occurred

between 24 weeks and two years which includes the time of delivery. (Barakos, pp. 1173, 1175)

According to Dr. Barakos, there was ventricular leukomalacia and loss of brain volume in both

MRI’s and both are consistent with a hypoxia event having taken place. (Barakos, p. 1175) With

such information, it is then necessary to look at the clinical picture to see when there was a

hypoxic event (Barakos, p. 1179).

       It was his opinion that the damage shown on the MRIs is consistent with what is found

when a term baby has developmental and cognitive delays as result of hypoxia and it was his

opinion that the periventricular leukomalacia and brain volume loss as shown by the MRIs is

consistent with hypoxia and a term baby/child can have the same MRI picture as shown here.

(Barakos, p. 1202) Dr. Barakos testified that an MRI gives us the highest sensitivity in the

evaluation of various disorders of the brain and spine (Barakos, p. 1142) After noting that PVL




                                                17
 Case 5:18-cv-01375 Document 326 Filed 07/30/21 Page 18 of 34 PageID #: 8374




does not occur in a term infant, Defendant’s expert, Dr. Sze agreed that white matter damage can

be acquired at the time of birth and such is increasingly recognized in term newborns. There is a

wide range of white matter injury severity in newborns, and up to 20% of infants with PVL are

full term. (Sze, pp. 1760 - 1768)

       Dr. Todd Arthur is a neurologist who treated baby A.H. at Cincinnati Children’s Hospital

and was called as a witness by the Plaintiffs by deposition, who noted that both MRIs were the

same; that the MRI had been stable since 2012, the MRI ruled out genetic causes and that the

first MRI showed periventricular leukomalacia and loss of brain volume and the child had

cerebral palsy. (Arthur, pp. 463, 470, 479)

       There were no signs of dysmorphic features (Graham, p. 1099; Trock, p. 999).

       A hypoxic injury depends on the duration and extent of the hypoxia (Bedrick, p. 1837).

Hypoxia does cause brain damage (Bedrick, p. 1858).

       The Plaintiff called Dr. Thomas Rugino, who is a triple Board-Certified pediatric

neurologist (Rugino, p. 682) who examined the child for three hours (Rugino, p. 1024) and was

qualified as an expert. Dr. Rugino has extensive experience in evaluating children, with cerebral

palsy and autism (Rugino, p. 685) including determining the extent of brain injury and the cause

of such injury. (Rugino, p. 687) In his practice he also determines what is necessary for the

future medical care and needs of the injured child (Rugino, p. 685). He also reviewed the

medical records. (Rugino, p. 1025) He determined that A.H. had extensive developmental delays

and wrote a report specifically citing the problems that the child has. (Rugino, p. 1024) It was

his opinion that the developmental delays and cognitive delays were permanent and will continue

for the rest of her life, and that she would have a relatively normal life expectancy. (Rugino, pp.

1045 - 1050) He testified that MRI’s conducted on this child in 2012 and 2016 were essentially




                                                18
 Case 5:18-cv-01375 Document 326 Filed 07/30/21 Page 19 of 34 PageID #: 8375




the same, and were both consistent with a hypoxia event occurring, within a reasonable degree of

probability (Rugino, p. 1029). He also noted that the MRI spectroscopy done in 2016 ruled out a

genetic or metabolic cause within a reasonable degree of certainty (Rugino, p. 1030) and he

found no sign of any dysmorphology (Rugino, p. 1032).

       Dr. Rugino also testified that the motor components of the child’s injuries were unrelated

to autism. (Rugino, p. 1033) He testified that the motor injuries were due to hypoxia (Rugino, pp.

1035 - 1044). Dr. Rugino went through the extensive injuries of the child including the cognitive

issues and explained why those injuries as established by the MRI reports were due to the

hypoxic event within a reasonable degree of certainty (Rugino, p. 1043). He noted, also within a

reasonable degree of certainty that it was a hypoxic event that got her to where she is today and

is responsible for her injuries. (Rugino, pp. 1045 et seq.) He testified that it was the

developmental and cognitive delays that necessitated a need for care because the child will not

be able to ever appropriately take care of herself and will remain totally and completely

dependent. (Rugino, p. 1038) He also believed that the child had autism which he did not believe

was the cause of any of the developmental delays, and that if she had had only autism, she would

have been able to lead a relatively normal life regardless of the autism. (Rugino, pp. 1039, 1041)

Dr. Rugino expressed his opinions within a reasonable degree of medical probability that the

developmental and cognitive delays were caused by hypoxia (Rugino, p. 1043) and noted what

future medical care would be needed. (Rugino, p. 1043) Dr. Rugino also prepared a report of his

findings and observations (Ex 18a, b, and c) and also noted that in the absence of hypoxia, A.H.

would have been employable. (Tr., p. 1040 – 1041)

       Plaintiff also presented deposition testimony of a treating geneticist, Dr. Schorry.

(Schorry, p. 481) Dr. Schorry, as a geneticist, testified that she was unable to find any genetic




                                               19
 Case 5:18-cv-01375 Document 326 Filed 07/30/21 Page 20 of 34 PageID #: 8376




defects and also testified that the child’s symptoms were consistent with hypoxia being a cause

of the global development delays and cognitive dysfunction. She also testified the child did not

have microcephaly. (Schorry, pp. 493, 515, 523, 530 – 532, 545)

       Plaintiffs also presented testimony of a certified nurse healthcare planner by the name of

Laura Lampton, (Lampton, p. 779), who qualified as an expert witness, without objection, and

who also wrote a report using accepted methodology after interviewing the plaintiffs, examining

medical records and indicated after consulting with Dr. Rugino and reviewing his report what the

child would need from a health care perspective for the rest of her life. Ms. Lampton was an

expert whose business involved doing many such evaluations, and she had been previously

qualified to provide such testimony in the Northern District of West Virginia. (Lampton, pp. 777,

785 – 787; P. Ex. 17a) Her testimony was also revealed in her report that she prepared. (Ex 17)

       The plaintiff then presented testimony of a Mr. Staller, an economist, who was qualified

as an expert, without objection, in the field of economics. He explained the basics of what he

does. Mr. Staller took the report and testimony of Ms. Lampton and assuming its accuracy

calculated both lost earning capacity and the cost of future medical care and reduced each to the

present value. He also did a report. (P. Ex. 19) which was explained to the jury. His findings

indicated that the reduced value of the lost earnings for minimum wage earners in the amount of

$837,577 to $2,091,923 with a high school diploma and the need for future health care reduced

to present value of the Lampton projections was $10,660,012. (Staller, pp. 873, 875; Ex. 19a, pp.

879, 887, 890; Ex. 17b, p. 896)

       It was also noted that after the first MRI was inappropriately read, the parents and their

health care professionals embarked on a several-year attempt to try to determine what was the

problem with the child and that based on the wrongly interpreted MRI they had been given a




                                               20
 Case 5:18-cv-01375 Document 326 Filed 07/30/21 Page 21 of 34 PageID #: 8377




diagnosis of autism based on the fact that there had been an incorrect interpretation of the first

MRI. After numerous tests were performed following the directions of physicians, and after the

second MRI was performed, Mr. and Ms. Hysell, after meeting with physicians at Cincinnati

Children’s Hospital understood that their child had a hypoxic injury and cerebral palsy. (R.

Hysell, p. 1467 - 1468; C. Hysell, p. 1354)

       There were many findings at birth and in the nursery from which it is reasonable to

conclude that this baby was not properly monitored during labor and certainly during the

“pushing” stage; that the fetus was not being probably oxygenated for a significant period of

time beginning when Ms. Hysell’s SaO2 was low; that the baby was born hypoxic and not

properly and timely treated and that such hypoxia was a cause of the injuries that resulted.

       Dr. Rugino adequately explained the injuries that were and will be continuing into the

future and described those injuries in his reports and before the jury. (Ex. 18a, b, and c)

       Ms. Laura Lampton is a qualified health care planner who adequately described what

health care the minor will need in the future; Mr. Chad Staller is an economist who calculated the

value of such health care and the value of lost earnings suffered by the minor; that both Ms.

Lampton and Mr. Staller followed the proper methodology of a life care planner and economist

in preparing their opinions.

       It was agreed that the baby had an SaO2 reading of 68 at least 13 minutes after delivery

when it should have been at least 85 – 95 and that is a sign of hypoxia and a lack of sufficient

oxygen perfusion.

       The value of the minor’s lost earning potential was provided as being in the range of

$827,527.00 to $2,091,923.00 and the value of the future cost of health care was provided as

being $10,660,012.00.




                                                 21
Case 5:18-cv-01375 Document 326 Filed 07/30/21 Page 22 of 34 PageID #: 8378




                           Defendants’ Experts’ Credibility

    Defendant called a Dr. Scher who made the following statements.

           a) While defendant tries to claim that the MTHFR abnormality caused the

              injuries in this case, Dr. Scher himself said "It's not necessarily a cause, but an

              association with children who are autistic" (Scher, p. 1805).

           b) When Dr. Scher was asked if the MRIs do show the result of hypoxia, he said

              "I know, I don't agree" which was contrary to just about everyone else who

              has testified in this case.

           c) He admitted that there was "white matter abnormalities" (Scher, p. 1805).

           d) He also admitted that all the issues that the child had at birth are known to be

              caused by hypoxia when he stated that "hypothetically that's true … ". (Scher

              p. 1807) He may not have believed it, or thought it was incorrect, but he

              agreed that her abnormalities are known to be caused by hypoxia (Scher, p.

              1807).

           e) The bottom line according to him was when asked about the causes of

              numerous issues including loss of balance, brushing problems, hygiene

              problems, inability to be potty trained, etc., stated "Well, the answer is cause I

              don't know.” (Scher, p. 1808)

           f) Dr. Scher clearly had answers contrary to defendant's position and also

              perhaps contrary to what made common sense in reality to a jury.




                                            22
 Case 5:18-cv-01375 Document 326 Filed 07/30/21 Page 23 of 34 PageID #: 8379




         Defendant called a Dr. Sze, whose testimony ultimately supported the Plaintiffs. He

noted:

               a) That PVL does NOT occur in a term infant, ever (Sze, p. 1745). His position

                   that he took on direct examination was that the injury shown in the MRIs

                   simply do not ever happen in a term infant such as this child in this case.

               b) Then, however, he testified on cross-examination that it was possible that

                   white matter could be injured at the time of delivery in a term baby (Sze, p.

                   1760).

               c) He eventually agreed that white matter injury as we have in this case as shown

                   in the MRIs do indicate that " it can occur in term infants which is what I said,

                   but we generally think of as it being typical on premature infants.” That is

                   certainly not consistent with “never”.

               d) He also ended up agreeing that white matter had a wide range of severity in

                   newborns (Sze, p. 1767) and that up to 20 percent of newborns with

                   periventricular leukomalacia may be full term (Sze, p. 1768).

               e) All of the foregoing was a complete reversal of the fact that he previously said

                   that PVL does not occur in term infants.

               f) This alone was enough to allow the jury to disbelieve anything that he said

                   and he later admitted when asked "you can get the same injury to the white

                   matter whether the child is preterm or term” and said "Yes, you are correct".

                   (Sze, p. 1771)




                                                23
 Case 5:18-cv-01375 Document 326 Filed 07/30/21 Page 24 of 34 PageID #: 8380




               g) The jury basically could have disregarded his testimony because it’s

                   conflicted within his own statements and also could have accepted his

                   statements about white matter injury as being accurate.

       Another of defendant's experts, Dr. Landon, also made statements such that the jury

could easily discredit him and also enhance plaintiff's case.

               a) Dr. Landon himself testified that he may have seen a few mild decelerations

                   which could indicate core compression (Landon, p. 1912).

               b) He also testified in light of everything else that had been heard in this case,

                   that he thought it was highly unlikely that the child had hypoxia (Landon, p.

                   1917). But, he also agreed that the period around the time of birth accounts for

                   75 percent of the causation in these kinds of cases (Landon p. 1930).

               c) On cross-examination when asked what the duties were of the midwife for

                   whom he was testifying, he incredibly stated her duties were to be in close

                   proximity to monitor onsite and be available (Landon, p. 1933), not even

                   saying one word about the duties to monitor the patient appropriately. This

                   alone could have destroyed his credibility.

               d) He agreed that there could have been cord compression for the last 5 minutes

                   in light of what he saw on the monitor, supporting Plaintiffs’ theory of the

                   case. He also agreed, consistent with Ms. Hysell's testimony that lying on the

                   mother's chest doing nothing would be an example of encephalopathy

                   (Landon, p. 1940).

               e) He agreed that the Sa02 that was discovered being 68 in the nursery at least

                   14 minutes after delivery should have been over 90 when in fact it was 68




                                                 24
Case 5:18-cv-01375 Document 326 Filed 07/30/21 Page 25 of 34 PageID #: 8381




              (Landon, p. 1944) which he agreed also would be caused by hypoxia (Landon,

              p. 1850) and he agreed that the baby did need oxygen (Landon, p. 1945).

           f) He even agreed that a dusty color can be caused by hypoxia (Landon, p.

              1945).

           g) He agreed that the monitor strips went at least from 12:22 to 13:00 just getting

              the mother's heartbeat and that one needed to know both the fetal heart rate

              and the facts concerning the contractions in order to properly monitor

              (Landon, p. 1948).

           h) He also agreed that the baby was tachycardic before birth with a heartbeat of

              175 (Landon, p. 1952) and he agreed that this baby did need to be resuscitated

              when asked "Question" Is that your feeling, that this baby had to be

              resuscitated? Answer: I believe so".

    Another Defense expert, Dr. Alan Bedrick was cross-examined.

           a) He agreed that babies who are 10 or 15 minutes old should have saturations in

              the high 80s or low 90s (even though this baby's Sa02 was 68 (Bedrick, p.

              1742) and he admitted that hypoxia is simply a low-level concentration of

              oxygen in the blood (Bedrick, p. 1836).

           b) He then agreed that the extent of the injury would depend upon the duration

              and extent of the hypoxia (Bedrick, p. 1837). In order to help defendant, he

              cleverly indicated that "often" babies stay in the nursery if they suffer a

              hypoxia process before delivery. “Often” is not always.

           c) He also testified that he testified 60 times in the last 5 years.




                                             25
 Case 5:18-cv-01375 Document 326 Filed 07/30/21 Page 26 of 34 PageID #: 8382




               d) And consistent with plaintiff's theory of the case, he agreed that the cord could

                   simply be moved out of place to get to a delivery (Bedrick, p. 1854).

               e) He indicated that a 68 Sa02 is an indication of hypoxia such that he even

                   agreed that 14 minutes after delivery the baby was still suffering from hypoxia

                   which he agrees does cause brain damage (Bedrick, p. 1858).

               f) He also agreed that partial prolonged hypoxia can occur over a course of over

                   30 minutes (Bedrick, p. 1860) and he agreed that he would defer to a

                   neuroradiologist for the type of hypoxia injury that occurred here (Bedrick, p.

                   1861).

               g) He alone disagreed that the World Health Organization growth charts are

                   generally supposed to be used in determining a head circumference (Bedrick,

                   p. 1863) and instead used a different growth chart that had never been

                   mentioned before, nor thereafter.

       Dr. Gropman was the geneticist who testified for the defendant hospital. Her testimony

was also questionable and allowed the jury to disregard all of it if it wished to do so.

               a) She testified that the MRIs did not indicate hypoxia (Gropman, p. 728).

               b) She testified that there were dysmorphic features (Gropman, p. 728).

               c) She testified that this was not a hypoxic situation; therefore, it must be genetic

                   (Gropman, p. 730).

               d) She admitted that dysmorphic never appeared in her report (Gropman, p. 744).

               e) She disagreed with Dr. Manser, who said perinatal hypoxia was more likely

                   (Gropman, p. 746).




                                                 26
Case 5:18-cv-01375 Document 326 Filed 07/30/21 Page 27 of 34 PageID #: 8383




           f) She did conclude that many doctors, however, thought this was a hypoxic

              situation (Gropman, p. 749).

           g) She conceded that normocephalic means the head is between the 5th and

              95th percentile (Gropman, p. 759).

           h) She agreed that the child was always at about the 5th percentile (Gropman, p.

              760).

           i) She admitted that hypoxia can cause this kind of injury (Gropman, p. 762).

           j) She agreed that an SAO2 of 68 suggests lack of perfusion (Gropman, p. 765),

              and she conceded that hypoxia can cause what is shown in the MRI

              (Gropman, p. 771).

           k) She agreed that if hypoxia caused the problem, it happened at delivery

              (Gropman, p. 772).

    Another expert for the Defendants, was Dr. Giannone:

           a) He said that irregular breathing doesn't really mean irregular breathing

              (Giannone, p. 1574).

           b) He also agreed that the baby should not get a 2 on the Apgar score if it is not

              crying well (Giannone, p. 1576), which, of course, puts into question the

              entire scoring system relied upon by various experts.

           c) He said he would want to see the baby's SAO2 at 85 to 95 at 10 minutes after

              birth, not 68 (Giannone, p. 1578).

           d) He also agreed that one could have severe injury and not have seizures

              (Giannone, p. 1578).




                                             27
 Case 5:18-cv-01375 Document 326 Filed 07/30/21 Page 28 of 34 PageID #: 8384




               e) He agreed that you had to have both a fetal heartrate and uterine contractions

                   in order to meet the standard of care (Giannone, p. 1580).

               f) He never addressed microcephaly in his report (Giannone, p. 1596), and he

                   did no plotting of head circumferences until May 19, after the trial started

               g) He agreed that the baby had hypoxemia, which is low level of oxygen in the

                   blood (Giannone, p. 1599).

       Defendant called a Dr. Graham as an expert.

               a) He agreed that if you want to assess the fetus, you have to monitor the fetal

                   heartrate and the contraction pattern Graham, p. 1088).

               b) He didn't see any dysmorphic features Graham, p. 1099).

               c) Not all babies that have hypoxia brain injuries have seizures or organ failure

                   (Graham, p. 1098), and

               d) The child did not have to be comatose in order to have hypoxic damage

                   (Graham, p. 1100).

       Dr. Trock was another expert for the defense. He spent all of 23 minutes examining the

child (Hysell, p. 1479).

               a) He said that the periventricular leukomalacia always occurs, at the latest, at

                   36 weeks (Trock, p. 972), only to be contradicted later by other defendants'

                   experts, such as Dr. Sze.

               b) He admitted he did not recognize any genetic syndrome (Trock, p. 972).

               c) He found no dysmorphic features, contrary to Dr. Gropman (Trock, p. 999).

               d) He said you must be unconscious to have brain damage, which was

                   contradicted by other experts for the defense (Trock, p. 1001).




                                                28
Case 5:18-cv-01375 Document 326 Filed 07/30/21 Page 29 of 34 PageID #: 8385




           e) He thought that the blue hands and feet was just irrelevant (Trock , p. 1003).

           f) He didn't recall the parents or the grandmother saying anything about the baby

              not crying (Trock, p. 1005), and he says one can only go by the records

              (Trock, p. 1006).

           g) Incredibly, he also stated that autism is the cause of bowel and bladder

              problems that her child exhibited (Trock, p. 1011).

           h) He thought prenatal hypoxia insult could cause mild cerebral palsy (Trock, p.

              1012), and he agreed that paraventricular leukomalacia and cerebral palsy are

              perfusion abnormalities (Trock, p. 1014).

           i) He really didn't care what the individual Apgar findings were (Trock, p.

              1016).

           j) He admitted that association does not mean causation (Trock, p. 1016)

           k) He also agreed that the damage from hypoxia depends on how much

              insufficiency of oxygen there is and the length of time it goes on (Trock, p.

              1017), and he admitted he did not know the cause of the autism (Trock, p.

              1017).

    Defendant also called a Dr. Shimony as a witness. According to him,

           a) the MRI injury occurred second or beginning of the third trimester, because it

              couldn't have occurred after that, again, to be disputed by Dr. Sze, another

              defense expert (Shimony, p. 1257).

           b) He did not know that the midwife had put her hand in the birth canal

              (Shimony, p. 1293).

           c) He did not know if there was irregular breathing (Shimony, p. 1293).




                                           29
 Case 5:18-cv-01375 Document 326 Filed 07/30/21 Page 30 of 34 PageID #: 8386




               d) But he did agree that paraventricular leukomalacia can occur at term

                   (Shimony, p. 1295).;

               e) Hypoxia can cause pariventricular leukomalacia, and she had that (Shimony,

                   p. 1297).

               f) He did not ever look at the Access baby records (Shimony, p. 1299).

               g) He agrees that at 2 years of age, Dr. Hummel said that the baby does not have

                   microcephaly (Shimony, p. 1303).

               h) He agreed that a 31.9-centimeter reading is a 5th percentile and that 3 days

                   later, it was in the 10th percentile (Shimony, p. 1305).

               i) He agreed that the literature only says that a gene can be “associated” with a

                   defect (Shimony, p. 1309).

               j) He admitted just because something was unusual and rare doesn't mean it can't

                   occur (Shimony, p. 1314).

       The court correctly informed the jury that they were the sole judges of the credibility of

witnesses (Tr., p. 1921). The Court also told the jury that they had a right to distrust the

testimony of any witness and could reject it based upon the credibility or lack thereof that they

thought was appropriate (Tr., p. 1923). The Court also noted that if the jury felt that the reasons

given in support of an opinion were not sound, the opinion could be disregarded.

       Contrary to defendants’ position that this child was born with microcephaly, it was

clearly strongly disputed.     Even defendant’s own experts did not agree that there was

microcephaly or had different theories as to how one would arrive at the idea of microcephaly.

And there was testimony and records that there was not microcephaly; notwithstanding, that we

already also have a child who shows no signs of microcephaly at this time.




                                                30
 Case 5:18-cv-01375 Document 326 Filed 07/30/21 Page 31 of 34 PageID #: 8387




       The statement that the injury that the plaintiff had and as shown on the MRI "is not

caused by hypoxia at birth" (defendants Paragraph 19) was shown to be absolutely false through

Dr. Sze's cross-examination and testimony of numerous other expert witnesses.

       In short, the jury, according to the Court's instructions, had a right to accept any portion

of the experts testimony that they wanted to accept and disregard any or all of the rest. The jury

did not have to accept the words of large curriculum, frequently testifying expert witnesses. The

jury could easily have accepted Plaintiffs’ theory of the case that there was untreated hypoxia

and that it was shown in the MRIs and was the cause of the brain injury that was shown therein

based only on defendants cross-examination testimony or they could have simply decided to

disregard such testimony because of the contradictions of the defendants experts that they made

on cross-examination.

       Any argument about the testimony concerning Dr. Schorry is specious as the defendants’

experts were cross examined on the same issue and gave the same answers. Everyone agreed that

all of the findings at birth occur with hypoxia. That should not even be disputed. The issue

concerning the verdict form is also specious. The jury did consider the defendants individually

and even had different fault percentages for the defendants.

       There was dispute over the fetal monitor strips and what they showed and the jury clearly

had a reason to accept plaintiff's interpretation of the same as opposed to defendants. There was

a dispute over whether or not the child had microcephaly and the jury was free to accept

plaintiff's version of the facts. If there was any dispute over whether or not the child had hypoxia

at birth, the jury certainly has sufficient evidence in which they could decide that there was

hypoxia. It seems to be absurd to even suggest that all of the findings consistent with hypoxia

are meaningless. And there seems to be no question that if there was hypoxia, it was not treated




                                                31
 Case 5:18-cv-01375 Document 326 Filed 07/30/21 Page 32 of 34 PageID #: 8388




sufficiently and in fact was allowed to occur through much time as it was clear that even the

mother was not receiving sufficient oxygen early in the delivery process, so neither could the

fetus. All of these facts were entitled to be credited and believed by the jury. The opinion that it

was the negligence of the nurses that was a cause of the development of the hypoxia and injury

was certainly supported by the evidence and could be accepted by the jury. This was a

unanimous seven-person jury which paid close attention to the evidence and reached a decision

with which the Defendant just disagrees.

                                         CONCLUSION

       There was evidence from which the jury could conclude that the monitoring of the fetal

monitor strip during delivery was below the standard of care; that Ms. Hysell had a low oxygen

blood content for several hours which limited the oxygenation of the fetus; that the nurse and

midwife were negligent in their monitoring of Ms. Hysell; that the fetus was stuck in the birth

canal for an unknown period of time and that there was cord compression limiting the supply of

oxygen to the fetus; that the midwife and nurse were busy with other patients and did not give

proper attention to Ms. Hysell; that as a result the baby was hypoxic at birth; that the MRIs

revealed that the baby had suffered hypoxia at birth; that the damage shown on the MRI does

happen in term babies who do not get sufficient oxygenation; that the nursing care from birth

until sometime in the nursery was below the standard of care; and that as a result, the baby

developed a brain injury from untreated hypoxia that occurred when Ms. Hysell was not being

properly monitored that produced permanent damage as explained by the experts. The jury had a

right to determine what testimony it wanted to accept and it clearly accepted the Plaintiffs’

version that Defendants were negligent and such negligence was a cause of the claimed injuries.

Defendant’s Motions should be denied.




                                                32
Case 5:18-cv-01375 Document 326 Filed 07/30/21 Page 33 of 34 PageID #: 8389




                                         Respectfully submitted,

                                         PAULSON & NACE, PLLC


                                          /s/ Barry J. Nace
                                         Barry J. Nace, Esq. #7313
                                         Christopher T. Nace, Esq. #11464
                                         1025 Thomas Jefferson St., NW
                                         Suite 810
                                         Washington, DC 20007
                                         202-463-1999 – Telephone
                                         202-223-6824 – Facsimile
                                         bjn@paulsonandnace.com
                                         ctnace@paulsonandnace.com
                                         Counsel for Plaintiffs




                                    33
 Case 5:18-cv-01375 Document 326 Filed 07/30/21 Page 34 of 34 PageID #: 8390




                              CERTIFICATE OF SERVICE

      I hereby certify that on this 30th day of July, 2021 I caused a true and exact copy of the

foregoing to be served via CM/ECF upon:

Mr. Fred B. Westfall, Jr., Esq.                 D. C. Offutt, Jr., Esq.
Jason S. Bailey, Esq.                           Jody O. Simmons, Esq.
Jennifer M. Mankins, Esq.                       Shawna N. Pinkerton, Esq.
United States Department of Justice             Offutt Nord Ashworth, PLLC
Robert C. Byrd United States Courthouse         949 Third Avenue
300 Virginia Street, East                       Suite 300
Suite 4000                                      PO Box 2862
Charleston, WV 25301                            Huntington, WV 25728
Phone: (304) 345-2200                           Phone: (304) 529-2868
Fax: (304) 347-5443                             Fax: (304) 529-2999
Email Address: fred.westfall@usdoj.gov          Email Address: dcoffutt@offuttnord.com
Email Address: jason.bailey2@usdoj.gov          Email Address: jsimmons@offuttnord.com
Email Address: jennifer.mankins@usdoj.gov       Email Address: snpinkerton@offuttnord.com
Counsel for USA                                 Counsel for RGH

Bryan Essary, Esq.
C.J. Gideon, Jr., Esq.
Gideon, Essary, Tardio & Carter PLC
315 Deaderick Street
Suite 1100
Nashville, TN 37238
Phone: (615) 254-0400
Fax: (615) 254-0459
Email Address: bryan@getclawfirm.com
Email Address: cg@getclawfirm.com
Counsel for RGH




                                                   /s/ Barry J. Nace
                                                  Barry J. Nace, Esq.




                                             34
